DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.
Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are persuasive only in part.
First, applicant’s amendments overcome the claim objection, which is withdrawn.
Second, regarding the rejections under 35 U.S.C. 112(b), applicant only partially addresses/argues these, indicating:
“At pages 7-8 of the Office Action, the 'language "first charging amount ..." is alleged to be indefinite. 
“Applicant fully disagrees. That claim language is clear to those skilled in the art, particularly when read in light of the supporting specification, as is proper. For instance, attention is directed to FIG. 2 and associated disclosure in the specification. 
“At page 8 of the application, the language "corrects the driving mode strategy to each section of the vehicle's route" is stated to be indefinite. 
“While Applicant disagrees with this grounds of rejection, the noted language is not recited in claim 1 presented herein. 
“At page 8 of the application, the language "deriving a second charging amount through correction of the first charging amount ..." is stated to be indefinite. 
“Applicant again fully disagrees. The noted language is clear, particularly in view of the supporting specification, including for examples pages 2 and 4 of the present application,.”

This argument is unclear.  In response to the three parts of the argument, i) the noted language at page 8 (“corrects the driving mode strategy . . .”) is still recited in claim 1 as presented by the applicant, so it is unclear why applicant indicates it is not recited, ii) the examples given at pages 2 and 4 of the specification apparently repeat (in rephrased fashion) the claim language, without further explanation, and iii) FIG. 2 shows the first charging amount (that apparently cannot exist in reality because it is above the SOCMax, so it must be some unreal amount) without indicating what it represents or how it is defined with reasonable certainty. 
Third, regarding the rejection under 35 U.S.C. 101, applicant has changed claim 1 so that, instead of reciting a “system . . .” in the preamble, the preamble now recites “A vehicle comprising a system . . .”.  The examiner considers this preamble amendment to merely constitute a field of use limitation that cannot (by itself) result in patent eligibility. 1  Moreover, the remainder of the claim apparently would require only generic computer components performing functions/actions that could be practically performed in the human mind, as detailed below with the example of ecologically-conscious Sara.
Fourth, regarding the rejection under 35 U.S.C. 103, applicant makes several arguments, including:
“In preferred aspects of Applicant's systems, when the vehicle is fully not charged in the charging point(station), based on the charging amount, not the calculation of the charging amount, the driving mode (CD, CS) strategy of the vehicle is established/reestablished for each section.
“Moreover, as discussed in Applicant's prior response, the combination of Kolanko and Payne fails to teach "the driving mode strategy establishment unit corrects the driving mode strategy for each section of the vehicle's route after deriving a second charging amount through correction of the first charging amount based on the derived second charging amount.”

These arguments are unclear because the specification does not apparently describe or clarify any condition of the vehicle “not fully charged” at the charging point being used for establishing/reestablishing the driving mode strategy in each section, or any “correct[ion]” of a driving mode strategy.  Moreover, applicant does not apparently claim charge depletion (CD) and/or charge sustaining (CS) driving modes.
Additionally, Kolanko (EP, ‘148), in order to allow the maximum amount of energy (EMmax) available at/from the charging station M1L1 to be absorbed by the energy storage unit 190, specifically teaches switching “on” the first drive unit 192 (with the electric motor) more frequently2, or using the first drive unit 192 as the exclusive drive source, as a correction of a driving mode strategy, from a certain point such as the location M1.2 on the route W1 in FIG. 4, in order control the state of charge of the energy storage unit 190 (by releasing energy to the first drive unit 192) so that the energy storage unit becomes further/more “emptied” (paragraph [0105]) over the distance of the route W1 in order that the maximum amount of energy EMmax that can be transferred at the (charging) destination M1 during the dwell time Vt1 can then be stored in the energy storage unit 190 of the vehicle; paragraphs [0075], [0082]3, etc.
Next applicant argues:
“First, Kolanko does not teach the claimed system because Kolanko does not teach the claimed correction of a driving mode strategy for each section along a vehicle route to a charging point. In particular, the Examiner relies on [0081] of Kolanko to allegedly teach this claimed
feature. However, this portion of Kolanko is merely related to operating a vehicle normally when an amount of absorbable energy is greater than the amount of energy capable of being maximally transferred to an energy storage unit at a charging station. There is no correction of a driving mode
strategy for each section in Kolanko specifically after a second charging amount is derived by correcting a first charging amount. Kolanko merely provides that when free capacity is greater than a maximum amount of energy that can be transferred, the vehicle continues to operate normally.
However, such a teaching is clearly different from the claimed correction of a driving mode strategy after driving a second charging amount through correction of a first charging amount.”

Even though applicant does not apparently disclose the correction of the driving mode strategy, Kolanko (EP, ‘148) does, e.g., at paragraph [0082]:
“If, on the other hand, the comparison shows that the free capacity K is less than or equal to the maximum amount of energy EMmax that can be transferred, the control unit 150 uses the electrical first drive unit 192 more frequently than in normal operation and the second drive unit 194 less often than in normal operation, ie it becomes the electric drive preferred over conventional drives.
“The first drive unit 192 is switched on more frequently, for example.
The first drive unit 192 can also be used as the exclusive drive source from a certain point on the route W1, for example from a location M1.2.”

The more frequent or exclusive use of the electrical first drive unit 192 as compared to normal operation, for the purpose of releasing energy from the energy storage unit 190 (paragraph [0075]) in Kolanko (EP, ‘148), is (in the examiner’s interpretation) a correction of the (normal operation) driving mode strategy.
Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)4 and MPEP § 608.01(o)5.  Correction of the following is required: antecedent basis should be provided in the specification for the new claim terminology, “corrects the driving mode strategy for each section. . .” (claim 1), “the first charging amount is determined by the available charging amount” (claim 1), and “correct a driving mode changing strategy for each section” (claim 4), without adding new matter.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the second to last line of claim 1, it appears (?) that a period (“.”) after SOCMax should be deleted (with the examiner being unaware if this might just be a dark spot of printing noise, on the page).  Appropriate correction is requested.
Claim Interpretation
[See also the Claim Interpretation section in the 10 May 2021 Office action, for interpretation related to 35 U.S.C. 112(f).]
Regarding contingent or conditional clauses (e.g., as introduced by the conjunction “if” at line 14 of claim 1 and at line 12 of claim 8), the examiner applies the guidance of MPEP 2111.04, II. and the PTAB Decision in Ex parte RANDAL C. SCHULHAUSER et al. (Precedential), Appeal 2013-007847, decided 28 April 2016, where the Board decided:
"A proper interpretation of claim language, under the broadest reasonable interpretation of a claim during prosecution, must construe the claim language in a way that at least encompasses the broadest interpretation of the claim language for purposes of infringement. . . . [In a method claim, if] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. . . . [However, the] broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure [] is present in the system regardless of whether the condition is met and the function is actually performed. Unlike [the method claim], which is written in a manner that does not require all of the steps to be performed should the condition precedent not be met, [the system claim] is limited to the structure capable of performing all the recited functions."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 to 9, 11 to 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 14 and 15, “[if a] first charging amount of the vehicle at the charging point is larger than a predetermined maximum charging amount” is fully indefinite because it is unclear (e.g., from the teachings of the specification) what a “first charging amount” represents in the claim and how it is defined with reasonable certainty6 for the claim, with the examiner being aware of no definition in the specification, and ii) because the so-called “first charging amount” is apparently not, according to the specification, an actual “charging amount” (e.g., an amount of charge, SOC) “of the vehicle at the charging point”, but is only an amount of charge that the vehicle is perhaps initially predicted or initially estimated to possibly or maybe theoretically have (but in fact never has or can have[7]) “at the charging point” (cf. FIGS. 2 and 3).
In claim 1, line 16, “corrects the driving mode strategy for each section of the vehicle’s route” is indefinite from the teachings of the specification, since the specification apparently refers to no “correct[ion]” of any driving mode strategy, but only correction of (e.g., the first) charging amount (which presumably does not occur in/for “each section”), and so it is unclear what “correct[ing] the driving mode strategy for each section” is referring to.
In claim 1, lines 16 to 18, “deriving a second charging amount through correction of the first charging amount based on the derived second charging amount” is indefinite, since it is unclear what the “second charging amount” represents in the claim,  how it is defined/derived in the claim as being “through correction of the first charging amount” from the teachings of the specification, and what “based on the derived second charging amount” is intended to modify (e.g., if applicant is claiming that the second charging amount is derived “based on the derived second charging amount”, then the recitation of unclear circular logic is also indefinite and unclear in the claim).  Here, the examiner notes that (as disclosed) the second charging amount in FIG. 3 is apparently dependent on nothing other than a fixed value SOCMax, and it apparently has that value (or as broadly disclosed, may not exceed that value) irrespective of what the first charging amount might have been (i.e., it is apparently not derived in any clear way “through correction[8] of the first charging amount”).
In claim 1, line 19, “the first charging amount is determined by the available charging amount” is indefinite from the teachings of the specification that apparently does not use any such language (e.g., how can one amount be determined “by” another, and how might the first charging amount even be determined “from” the available charging amount, if this perhaps is what applicant intends, from the teachings of the specification?)
In claim 1, line 23, “the driving mode is changed by the system” is unclear and indefinite from the teachings of the specification, because no “driving mode” that “is changed” by the system as claimed (or even based on the reestablished driving mode strategy as disclosed) is discernible by the examiner in the specification, and so the examiner cannot determine i) whether this claimed “changed” driving mode by the system is referring to a driving mode that actually propels the vehicle which is changed (e.g., as a possible transformation) or ii) whether this is referring to merely a changed planned driving mode (cf. FIG. 4), without the vehicle being propelled in/by any (e.g., changed) driving mode.  For the purpose of claim interpretation consistent with applicant’s specification, the examiner interprets the claimed “driving mode” that is “changed” in the last two lines of claim 1 to be either a planned driving mode (e.g., without any transformation of the vehicle to a different state or thing) or an actual driving mode by which the vehicle is propelled, in his broadest reasonable interpretation (BRI) consistent with the specification.  
In claim 4, line 2, in claim 5, line 2, in claim 11, lines 1ff, and in claim 12, lines 1ff, “correct[] a driving mode changing strategy for each section” is indefinite from the teachings of the specification, in that it is unclear what correcting “a driving mode changing strategy” means (e.g., is this different that correcting a driving mode strategy as recited in claims 1 and 8?), e.g., since the specification apparently refers to correcting a (first) charging amount, and apparently refers to no correcting of a driving mode [] strategy.
In claim 8, lines 11ff, “correcting the driving mode strategy of the vehicle for each section of the vehicle’s route sections after deriving a second charging amount through correction of a first charging amount if the first charging amount of the vehicle at the charging point is larger than a predetermined maximum charging amount during the established driving mode for each section of the vehicle’s route sections, based on the second charging amount” is indefinite and unclear in its entirety for the same reasons as given for the corresponding phraseology in lines 14 to 18 of claim 1. For example, it is unclear what “correcting the driving mode strategy” is referring to, what the “first charging amount” is referring to, how the “second charging amount” is “deriv[ed] through correction through a first charging amount”, and what the phrase “based on the derived second charging amount” is intended to modify.  Additionally, “during the established driving mode for each section” is unclear, e.g., since the first charging amount is (by the disclosed invention, cf. FIG. 4) apparently never possessed by the vehicle during any established driving mode in any section, let alone each section.
In claim 8, lines 16 and 17, “changing [] the driving mode, based on the correction of the correction of the driving mode strategy” is unclear and indefinite from the teachings of the specification, because no “driving mode” that is “chang[ed]” by the system based on “the correction of the driving mode strategy” as claimed is discernible  by the examiner in the specification, and so the examiner cannot determine i) whether this claimed “changing” of the driving mode by the system is referring to a driving mode that actually propels the vehicle which is changed (e.g., as a possible transformation) or ii) whether this is referring to merely a changed planned driving mode (cf. FIG. 4), without the vehicle being propelled in/by any (e.g., changed) driving mode.  For the purpose of claim interpretation consistent with applicant’s specification, the examiner interprets the claimed “driving mode” that is “chang[ed]” in the last two lines of claim 8 to be either a planned driving mode (e.g., without any transformation of the vehicle to a different state or thing) or an actual driving mode by which the vehicle is propelled, in his broadest reasonable interpretation (BRI) consistent with the specification.
Claim limitation “driving mode strategy establishment unit” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear by what structure and algorithms (acts) the driving mode strategy establishment unit “corrects the driving mode strategy for each section”, so that the examiner cannot determine equivalents.  (For example, the examiner believes the driving mode strategy is not “correct[ed]”, e.g., changed from wrong to right, in FIG. 3, in the section immediately prior to the charging point, in the section immediately prior to the destination, or in the initial (CD) section of the route.)  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 to 9, and 11 to 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 and Step 2A, Prong I
Claim(s) 1, 4 to 9, and 11 to 13, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of establishing and correcting a driving mode strategy of the vehicle by establishing a driving mode strategy of the vehicle for each section of the vehicle’s route sections based on information about a distance from a current location of the vehicle to a charging point, a current charging amount of the vehicle, and a driving load condition of the vehicle; calculating an expected charging amount based on charging information at the charging point; and calculating an available charging amount by adding the current charging amount of the vehicle and the expected charging amount to each other, wherein the driving mode strategy of the vehicle is established for each section of the vehicle’s route sections based on the available charging amount, and if a first charging amount of the vehicle at the charging point is larger than a predetermined maximum charging amount, the driving mode strategy for each section of the vehicle is corrected after deriving a second charging amount through correction of the first charging amount; wherein the first charging amount is determined by the available charging amount; wherein the second charging amount is determined not to exceed the predetermined maximum charging amount; wherein the (e.g., planned) driving mode is changed (e.g., to a different planned driving mode); wherein the driving mode strategy establishment unit is configured to calculate a charging amount to be consumed in a section before the charging point based on mathematical expression 1 below if the first charging amount is larger than the predetermined maximum charging amount, [Mathematical expression 1] SOCsection1=SOCavailable−SOCMax, where, SOCsection1 means the charging amount to be consumed in the section before the charging point, SOCavailable means the available charging amount, and SOCMax means the predetermined maximum charging amount; wherein a driving mode changing strategy for each section in the section before the charging point is corrected based on the charging amount to be consumed in the section before the charging point; wherein a driving mode changing strategy for each section in the section after the charging point is corrected based on the corrected second charging amount; wherein the vehicle comprises at least two driving modes which include an electric vehicle mode and a hybrid mode; wherein the charging information at the charging point comprises a charging power of a charging station at the charging point and a charging time of the charging station; and  a method of changing an eco-friendly vehicle's driving mode, comprising: receiving an input of a charging point of the vehicle; calculating an expected charging amount based on charging information at the charging point of the vehicle; calculating an available charging amount by adding the current charging amount of the vehicle and the expected charging amount to each other; establishing a driving mode strategy of the vehicle for each section of the vehicle’s route sections based on information about the available charging amount, a distance from a current location of the vehicle to the charging point, and a driving load condition of the vehicle; and correcting the driving mode strategy of the vehicle for each section of the vehicle’s route sections after deriving a second charging amount through correction of a first charging amount if the first charging amount of the vehicle at the charging point is larger than a predetermined maximum charging amount during the established driving mode for each section of the vehicle’s route sections, based on the derived second charging amount; and changing the driving mode, based on the correction of the driving mode strategy; wherein the second charging amount does not exceed the predetermined maximum charging amount; further comprising calculating a charging amount to be consumed in a section before the charging point based on mathematical expression 1 below if the first charging amount is larger than the predetermined maximum charging amount, SOCsection1=SOCavailable−SOCMax [Mathematical expression 1], where, SOCsection1 means the charging amount to be consumed in the section before the charging point, SOCavailable means the available charging amount, and SOCMax means the predetermined maximum charging amount; further comprising correcting a driving mode changing strategy for each section in the section before the charging point based on the charging amount to be consumed in the section before the charging point; further comprising correcting a driving mode changing strategy for each section in the section after the charging point based on the corrected second charging amount; and wherein the vehicle comprises at least two driving modes that comprise an electric vehicle mode and a hybrid mode.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the establishing and correcting of the driving mode strategy of the vehicle could be practically performed in the human mind as a mental process and involves the mathematical concepts (e.g., calculations and relationships) of “adding” and determining inequalities (“if . . . larger than”).
For example, ecologically-conscious Sara could be in her Prius and talking to her mother on the phone, and say, “Hi Mom, I’m about 60 miles from home, and I was going to stop at the Chipotle like I usually do and recharge the vehicle battery while eating lunch,  because they have recharging spaces that are very reasonably priced, but then I said to myself, ‘Wait, I’m going to be at Mom and Dad’s in about an hour, and recharging there is absolutely free!’  So Mom, I’m going to let the battery deplete instead to its minimum level from here to your house rather than operating in my normal charge sustaining mode after recharging, so that I can take maximum advantage of the free recharging opportunity!  And that’ll help make up for the fact that I had to pay for lunch.” 
Step 2A, Prong II
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation9, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Step 2B
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., the “system”, the units that could be implemented by generic computer equipment, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., the units, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a vehicle, including an eco-friendly vehicle and/or its driving mode) is not enough to transform the abstract idea into a patent-eligible invention (Flook[10]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 9, and 11 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolanko (European, 3002148 A1; EPO machine translation provided previously) in view of Payne et al. (2016/0325637).
Kolanko (EP, ‘148 A1) reveals:
per claim 1, a vehicle [e.g., F in FIG. 4] comprising a system for changing an eco-friendly vehicle's driving mode [e.g., the hybrid vehicle that can be economically operated (paragraphs [0014], [0094], etc.) using a first drive unit 192 (with an electric motor) and a second drive unit 194 (with an internal combustion engine)], the system comprising:
a driving mode strategy establishment unit [e.g., in the control device 101 (201) and/or the computing unit 110] configured to establish a driving mode strategy of the vehicle [e.g., to release a certain amount of energy to the first drive unit 192, for example by switching on the drive unit 192 more frequently or by using the first drive unit as the exclusive drive source from a certain point such as the location M1.2 on the route W1, in order to store the maximum amount of energy EMmax that can be transferred at the destination M1 during the dwell time Vt1 in the energy storage unit of the vehicle; paragraphs [0075], [0082], etc.] for each section of the vehicle’s route sections [e.g., for each part of the route W1 shown in FIG. 4[11]] based on information about a distance from a current location of the vehicle to a charging point [e.g., the distance W1 to the destination M1 having the charging point], a current charging amount of the vehicle [e.g., the current state of charge; paragraph [0072]], and a driving load condition of the vehicle [e.g., the energy requirement EB1, e.g., if the vehicle were operated normally; paragraphs [0076] to [0079]];
an expected charging amount calculation unit [e.g., in the control device 101 (201) and/or the computing unit 110] configured to calculate an expected charging amount based on charging information at the charging point [e.g., to calculate “an amount of energy which can be supplied by the charging station M1L1 during the dwell time Vt1 is determined from the charging power of the charging station M1L1 and the dwell time Vt1”, where the dwell time may be 60 minutes (Vt1K) for a shopping trip or nine hours when the destination is the user’s place of residence; e.g., paragraph [0072], [0104], etc.]; and
an available charging amount calculation unit [e.g., in the control device 101 (201) and/or the computing unit 110] configured to calculate an available charging amount [e.g., the current state of charge SOC plus the maximum amount of energy EMmax that can be transferred at the destination] by adding the current charging amount of the vehicle [e.g., the current state of charge in paragraph [0072]] and the expected charging amount to each other [e.g., for example, the amount of energy that can be supplied by the charging station at destination M1, which is a function of the charging power of the charging station and the dwell time Vt1, with this amount being the aim to store the maximum amount of energy EMmax that can be transferred at the destination],
wherein the driving mode strategy establishment unit [e.g., in the control device 101 (201) and/or the computing unit 110] is configured to establish the driving mode strategy of the vehicle for each section of the vehicle’s route sections based on the available charging amount [e.g., for example, with the normal operation (e.g., having the first and second drive units both being switched on at certain frequencies; paragraph [0082]) being established (in each section) as at paragraph [0081] when the free capacity K[12] > EMmax, with the free capacity K = Ktotal + EB1 – SOC (as at paragraph [0072]), with Ktotal being the total capacity of the energy storage unit 190 (battery), EB1 being the theoretical energy requirement[13] along the route W1 to the destination M1, and SOC being the current state of charge; that is, by mathematical rearrangement, when Ktotal + EB1 – SOC > EMmax, and thus when Ktotal + EB1 > SOC + EMmax, with “SOC + EMmax” being the available charging amount], and if a first charging amount of the vehicle at the charging point is larger than a predetermined maximum charging amount [e.g., if (by the mathematical rearrangement, as detailed below) EMmax +SOC – EB1 > Ktotal, as described at paragraph [0082], with EMmax +SOC – EB1 being a first charging amount and Ktotal being a predetermined maximum charging amount], the driving mode strategy establishment unit corrects the driving mode strategy for each section of the vehicle’s route after deriving a second charging amount [e.g., a second charging amount now equal to Ktotal based on (corrected by) an updated/actual/real time energy requirement EB1 (paragraphs [0073], [0075], [0081], [0083], [0084], [0097], [0105], etc.) corresponding to the additional influencing in the section from location M1.2 onwards (e.g., based on EMmax + SOC – EB1’, with EB1’ obviously greater than EB1 due to more use of the first drive unit 192 from the point M1.2 onward), after the additional influencing by using the first drive unit 192 at 360 in FIG. 3 has occurred to cause the remaining energy in the battery at the destination to decrease [more] as shown in FIG. 4, in order to ensure that that the maximum amount of energy EMmax that can be transferred at the destination charging station M1L1 can in fact be absorbed by the energy storage unit 190 as completely as possible (paragraph [0092])] through correction of the first charging amount [e.g., by the additional influencing (e.g., at 360 in FIG. 3[14]) of the relationship between the first and second drive units 192, 194, so that the first drive unit (electric motor) is switched on more frequently or is used as the exclusive drive source from a location such as M1.2 in FIG. 4, when the free capacity K < EMmax, with the free capacity K = Ktotal + EB1 – SOC (as at paragraph [0072]), with Ktotal being the total capacity of the energy storage unit 190 (battery), EB1 being the theoretical energy requirement along the route W1 to the destination M1, and SOC being the current state of charge; that is, by mathematical rearrangement, when Ktotal + EB1 – SOC < EMmax, and thus when EMmax +SOC – EB1 > Ktotal, and when Ktotal + EB1 < SOC + EMmax, with “SOC + EMmax” being the available charging amount; e.g., paragraphs [0105], [0109], etc.] based on the derived second charging amount [e.g., the second charging amount now equal to Ktotal based on (corrected by) an updated/actual/real time energy requirement EB1 (paragraphs [0073], [0075], [0081], [0083], [0084], [0097], [0105], etc.) corresponding to the additional influencing in the section from location M1.2 onwards (e.g., based on EMmax + SOC – EB1’, with EB1’ obviously greater than EB1 due to more use of the first drive unit 192 from the point M1.2 onward)]; 
wherein the first charging amount is determined by the available charging amount [e.g., with EMmax +SOC – EB1 being a first charging amount as described above, and with SOC + EMmax being the available charging amount, as detailed above],
wherein the second charging amount is determined not to exceed the predetermined maximum charging amount [e.g., as shown by the two left-most bar graphs in FIG. 4 of Kolanko (EP, ‘148 A1)], and
wherein the driving mode is changed by the system [e.g., by the additional influencing at 360 in FIG. 6, so that the state of charge of the energy storage unit 190 is controlled (e.g., “emptied” per paragraph [0105] by switching on the first drive unit 192 more frequently or continuously, in order to release energy to the first drive unit 192) so that the maximum amount of energy EMmax can be absorbed by the energy storage unit at the charging station M1L1];
wherein the driving mode strategy establishment unit [e.g., in the control device 101 (201) and/or the computing unit 110] is configured to calculate a charging amount [e.g., EB1 in paragraphs [0083], [0084], [0097], etc.] to be consumed in a section of the vehicle’s rout before the charging point based on mathematical expression 1 below if the first charging amount is larger than the predetermined maximum charging amount [e.g., the total capacity Ktotal of the energy storage unit (paragraphs [0067], [0072], etc.)], 
[Mathematical expression 1]
SOCsection1=SOCavailable−SOCMax [e.g., as described at paragraphs [0082]ff in Kolanko (EP, ‘148 A1), where when EMmax +SOC – EB1 > Ktotal, the vehicle is influenced to increase the use of the first drive unit and thus to increase EB1 for the section from location M1.2 onwards in order that the maximum amount of energy (EMmax) will be received at the charge station destination (M1L1, M1), e.g., as shown in FIG. 1]
where, SOCsection1 [e.g., as EB1 in Kolanko (EP, ‘148 A1)] means the charging amount to be consumed in the section before the charging point, SOCavailable means the available charging amount [e.g., as the combination of “state of charge” (SOC) and EMmax, in the two left-most bar graphs in FIG. 4 of Kolanko (EP, ‘148 A1)], and SOCMax means the predetermined maximum charging amount [e.g., Ktotal or “fast charging limit” in FIG. 4 of Kolanko (EP, ‘148 A1)];
It may be alleged that Kolanko (EP, ‘148 A1) does not expressly reveal the “adding” (in the available charging amount calculation unit) and “larger than” (in the “if” clause) mathematical determinations as claimed by applicant or the claimed sections, although the examiner understands it would have been obvious to any person skilled in the art to mathematically equivalently rearrange the teachings of Kolanko (EP, ‘148 A1) as a trivial mathematical exercise in order to arrive at the claimed equivalent (i.e., the “adding” and the “larger than”) mathematical determinations as recited in claim 1, e.g., as using well-known (mathematical) equivalents for the same purpose (MPEP 2144.06, II.).
However, in the context/field of improving vehicle energy efficiency based on route prediction, Payne et al. (‘637) shows in FIG. 3A sections of a route which utilize e.g., charge sustaining (before the discharge distance 314 for trip (3)), charge depletion (over a discharge distance 314 for trip (3)), and charge increasing control (as at 306b for the trip (3)) for controlling the state of charge (SOC) the vehicle battery at the various sections, and he shows that a (regenerative) charging operation (at 304b) would cause the battery to exceed its upper SOC threshold value 302, and for this reason, a charge depleting section (at 306a) is added to the trip when the increased charge from the (regenerative) charging operation added to (current) the SOC of the battery would exceed the upper SOC threshold value 302, in order to prevent the upper SOC threshold value 302 from being exceeded, with “adding” being depicted by the height of the arrowhead of the dashed line 304b (e.g., above the horizontal abscissa, as adding the charging amount from the charging operation at 304b to the battery SOC), and with the “larger than” being shown by the energy portion 312 above the upper SOC threshold value 302 of the vehicle battery, with the (regenerative) charging operation at the second (right-hand side) route portion in Payne et al. (‘637) being fully analogous to the charging at the destination in Kolanko (EP, ‘148 A1), with both Kolanko (EP, ‘148 A1) and Payne et al. (‘637) seeking to maximize an amount of energy that will/can be absorbed/stored by the battery in a charging operation that will follow the vehicle’s travel in hybrid and/or electric modes on a route, with FIG. 3A of Payne et al. (‘637) being reproduced below/on the next page:

    PNG
    media_image2.png
    719
    752
    media_image2.png
    Greyscale


It would have been obvious at the time the application was filed to implement or modify the Kolanko (EP, ‘148 A1) hybrid vehicle drive device and method so that EMmax would have been “add[ed]” to (e.g., the current) SOC (and/or to SOC accounting for EB1, e.g., to SOC – EB1, as being representative of the SOC at the destination) in order to determine the available charging amount e.g., at the charging location (e.g., the destination), with the adding being as shown graphically by the arrowhead of the dashed line arrow 304b in FIG. 3A of Payne et al. (‘637), and so that when a first charging amount at the charging point (such as the available charging amount, or any other amount of energy that could be absorbed by the energy storage unit 190 at the charging location/destination) was “larger than” a predetermined maximum charging amount (such as Ktotal, or the “fast charging limit” in FIG. 4 of Kolanko (EP, ‘148 A1)) such as shown by the energy portion 312 in Payne et al. (‘637), the hybrid vehicle drive device and method of Kolanko (EP, ‘148 A1) would have caused an additional influencing of the drive units at 360 in FIG. 3 in section(s) of the route before the charging location/destination so that the first charging amount would have been decreased (to a second charging amount) by increasing the energy requirement EB1 of the vehicle in route section(s) from the point M1.2 onwards to the charging location/destination M1 as the charging point in FIG. 4 of Kolanko (EP, ‘148 A1), so that a maximum amount of energy (EMmax) could be received at the charge station destination (M1L1, M1), as desired by Kolanko (EP, ‘148 A1), as the trivial and obvious use of mathematical equivalents to perform the same functional determinations as desired and taught by Kolanko (EP, ‘148 A1) himself (MPEP 2144.06, II.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kolanko (EP, ‘148 A1) hybrid vehicle drive device and method would have rendered obvious:
per claim 4, depending from claim 3, wherein the driving mode strategy establishment unit is configured to correct a driving mode changing strategy for each section of the vehicle’s route sections before the charging point based on the charging amount to be consumed in the section before the charging point [e.g., in Kolanko (EP, ‘148 A1), based on EB1 calculated initially/theoretically, and then calculated as an updated/actual/real time energy requirement EB1 along the section(s) from the location M1.2 to the charging location/destination M1L1, M1];
per claim 5, depending from claim 1, wherein the driving mode strategy establishment unit is configured to correct a driving mode changing strategy for each section of the vehicle’s route sections after the charging point based on the corrected second charging amount [e.g., as shown and described with respect to FIG. 4 in Kolanko (EP, ‘148 A1), for locations on the route (W2) e.g., after the destination location M1];
per claim 6, depending from claim 1, wherein the vehicle comprises at least two driving modes which include an electric vehicle mode and a hybrid mode [e.g., as implemented using the first and second drive units 192, 194 in the hybrid vehicle of Kolanko (EP, ‘148 A1)];
per claim 7, depending from claim 1, wherein the charging information at the charging point comprises a charging power of a charging station at the charging point and a charging time of the charging station [e.g., “the charging power of the charging station M1L1 and the dwell time Vt1” at paragraph [0072] in Kolanko (EP, ‘148 A1)];
per claim 8, depending from claim 1, a method [e.g., obviously implemented in conjunction with the operation of FIG. 4 in Kolanko (EP, ‘148)] of changing an eco-friendly vehicle's driving mode using the system for changing a driving mode of an eco-friendly vehicle of claim 1, comprising:
receiving an input of a charging point of the vehicle [e.g., the destination determined at 310 in FIG. 3 of Kolanko (EP, ‘148 A1), and the charging station determined at 320, 330];
calculating an expected charging amount based on charging information at the charging point of the vehicle [e.g., in Kolanko (EP, ‘148 A1), to calculate “an amount of energy which can be supplied by the charging station M1L1 during the dwell time Vt1 is determined from the charging power of the charging station M1L1 and the dwell time Vt1”, where the dwell time may be 60 minutes (Vt1K) for a shopping trip or nine hours when the destination is the user’s place of residence; e.g., paragraph [0072], [0104], etc.];
calculating an available charging amount by adding [e.g., as shown graphically by Payne et al. (‘637) in FIG. 3A by the arrowhead of the dashed line 304b] the current charging amount of the vehicle [e.g., the current state of charge in paragraph [0072]] and the expected charging amount to each other [e.g., for example, the amount of energy that can be supplied by the charging station at destination M1, which is a function of the charging power of the charging station and the dwell time Vt1, with this amount being the aim to store the maximum amount of energy EMmax that can be transferred at the destination];
establishing a driving mode strategy of the vehicle for each section of the vehicle’s route sections based on information about the available charging amount [e.g., in Kolanko (EP, ‘148 A1) for example, with the normal operation (e.g., having the first and second drive units both being switched on at certain frequencies; paragraph [0082]) being established (in each section) as at paragraph [0081] when the free capacity K[15] > EMmax, with the free capacity K = Ktotal + EB1 – SOC (as at paragraph [0072]), with Ktotal being the total capacity of the energy storage unit 190 (battery), EB1 being the theoretical energy requirement[16] along the route W1 to the destination M1, and SOC being the current state of charge; that is, by mathematical rearrangement, when Ktotal + EB1 – SOC > EMmax, and thus when Ktotal + EB1 > SOC + EMmax, with “SOC + EMmax” being the available charging amount], a distance from a current location of the vehicle to the charging point [e.g., in Kolanko (EP, ‘148 A1), the distance W1 to the destination M1 having the charging point], and a driving load condition of the vehicle [e.g., in Kolanko (EP, ‘148 A1), the energy requirement EB1, e.g., if the vehicle were operated normally; paragraphs [0076] to [0079]]; and
correcting the driving mode strategy of the vehicle for each section of the vehicle’s route sections after deriving a second charging amount through correction of a first charging amount if the first charging amount of the vehicle at the charging point is larger than a predetermined maximum charging amount during the established driving mode for each section of the vehicle’s route sections, based on the derived second charging amount [e.g., a second charging amount now equal to Ktotal based on (corrected by) an updated/actual/real time energy requirement EB1 (paragraphs [0073], [0075], [0081], [0083], [0084], [0097], [0105], etc.) corresponding to the additional influencing in the section from location M1.2 onwards (e.g., based on EMmax + SOC – EB1’, with EB1’ obviously greater than EB1 due to more use of the first drive unit 192 from the point M1.2 onward), after the additional influencing by using the first drive unit 192 at 360 in FIG. 3 has occurred to cause the remaining energy in the battery at the destination to decrease [more] as shown in FIG. 4, in order to ensure that that the maximum amount of energy EMmax that can be transferred at the destination charging station M1L1 can in fact be absorbed by the energy storage unit 190 as completely as possible (paragraph [0092])];
changing, by the system, the driving mode, based on the correction of the driving mode strategy [e.g., by the additional influencing at 360 in FIG. 6, so that the state of charge of the energy storage unit 190 is controlled (e.g., further “emptied” per paragraph [0105] by switching on the first drive unit 192 more frequently, to release energy to the first drive unit 192) so that the maximum amount of energy EMmax can be absorbed by the energy storage unit at the charging station M1L1];
per claim 9, depending from claim 8, wherein the second charging amount does not exceed the predetermined maximum charging amount [e.g., as shown by the two left-most bar graphs in FIG. 4 of Kolanko (EP, ‘148 A1)];
per claim 11, depending from claim 8, further comprising correcting a driving mode changing strategy for each section in the vehicle’s route sections before the charging point based on the charging amount to be consumed in the section before the charging point [e.g., in Kolanko (EP, ‘148 A1), based on EB1 calculated initially/theoretically, and then calculated as an updated/actual/real time energy requirement EB1 along the section(s) from the location M1.2 to the charging location/destination M1L1, M1];
per claim 12, depending from claim 8, further comprising correcting a driving mode changing strategy for each section in the vehicle’s route sections after the charging point based on the corrected second charging amount [e.g., as shown and described with respect to FIG. 4 in Kolanko (EP, ‘148 A1), for locations on the route (W2) e.g., after the destination location M1];
per claim 13, depending from claim 8, wherein the vehicle comprises at least two driving modes that comprise an electric vehicle mode and a hybrid mode [e.g., as implemented using the first and second drive units 192, 194 in the hybrid vehicle of Kolanko (EP, ‘148 A1)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only,  Carlsson et al. (P.C.T., WO 2015/197094) reveals a method for controlling the state of charge (SOC) of a plug-in hybrid vehicle that calculates an expected increase in the SOC during an upcoming charging period (404, 404’) of a vehicle that travels on a route R, and establishes a target state of charge (420’ in FIG. 5) for the vehicle upon arrival at the next coming charge station, with the SOC of the vehicle being controlled to be at the target state of charge 420’ upon the arrival at the charging station by controlling the propulsion power contribution between the combustion engine and the electric motor while driving to the charging station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        2 An electric mode is, in fact, a charge depletion mode, that depletes charge from the battery.
        3 Quoting paragraph [0082], “If, on the other hand, the comparison shows that the free capacity K is less than or equal to the maximum amount of energy EMmax that can be transferred, the control unit 150 uses the electrical first drive unit 192 more frequently than in normal operation and the second drive unit 194 less often than in normal operation, ie it becomes the electric drive preferred over conventional drives.”
        4 Quoting the rule section:
        “(d) (1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        5 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        6 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)  See also MPEP 2173.02, I.
        7 Since it is larger than/greater than the predetermined maximum charging amount SOCMax.
        8 cor·rec·tion  (kə-rĕk′shən) n.
        1. The act or process of correcting.
        . . .
        4. An amount or quantity added or subtracted in order to correct.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 12 October 2021.]
        
        cor·rect  (kə-rĕkt′) v. cor·rect·ed, cor·rect·ing, cor·rects v.tr.
        1.
        a. To make or put right: correct a mistake; correct a misunderstanding.
        b. To remove the errors or mistakes from: corrected her previous testimony.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 12 October 2021.]
        9 Because the last two lines of claims 1 and 8 are indefinite as detailed above, the examiner interprets them (consistent with the specification) as covering the mere changing of a planned driving mode, e.g., planned as shown for example in FIGS. 2 and 4, without requiring the actual change/transformation of a vehicle during driving e.g., from using an EV driving (“CD”) mode to using a battery maintaining (“CS”) mode, for propelling the vehicle.
        10 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        11 The examiner provides below/on the next page Google translations of the legends in FIG. 4:
        
    PNG
    media_image1.png
    907
    1363
    media_image1.png
    Greyscale

        12 That is, the free capacity K of the energy storage unit 190.
        13 E.g., to be drawn from the energy storage unit 190 by the first drive unit 192 during travel to the destination M1.
        14 The examiner provides below/on the next page Google machine translations of the legends in FIG. 3 of Kolanko (EP, ‘148 A1):
        310 - Finding a (further) destination 
        320 - Determine whether there is a (further) charging station at the destination 
        322 - No	324 - Yes
        330 - Determine whether the charging station is suitable and available 
        332 - No 	334 - Yes
        350 - Determining a maximum amount of energy that can be transferred to the energy storage unit 
        360 - Controlling the state of charge of the energy storage unit
        15 That is, the free capacity K of the energy storage unit 190.
        16 E.g., to be drawn from the energy storage unit 190 by the first drive unit 192 during travel to the destination M1.